Title: Address from the New York Provincial Congress, 26 June 1775
From: New York Provincial Congress
To: Washington, George



May it please Your Excellency
[New York] June 26th 1775.

At a Time when the most loyal of his Majesties Subjects, from a Regard to the Laws and Constitution by which he sits on the Throne, feel themselves reduced to the unhappy Necessity of taking up Arms to defend their dearest Rights and Priviledges; While we deplore the Calamities of this divided Empire, We rejoice in the Appointment of a Gentleman from whose Abilities and Virtue we are taught to expect both Security and Peace.
Confiding in you Sir, and in the worthy Generals immediately under Your Command, We have the most flattering Hopes of Success in the glorious Struggle for American Liberty; And the fullest Assurances that whenever this important Contest shall be decided, by that fondest Wish of each American Soul, an Accomodation with our Mother Country; You will chearfully resign the important Deposit committed into Your Hands, and reassume the Character of our worthiest Citizen.

By order.
P. V. B. Livingston President

